Exhibit 10.7

 

 

SECURITY AGREEMENT

dated as of

April 14, 2014

among

THE GRANTORS IDENTIFIED HEREIN

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions   

Section 1.01.

  Credit Agreement      1   

Section 1.02.

  Other Defined Terms      1    ARTICLE II    Pledge of Securities   

Section 2.01.

  Pledge      5   

Section 2.02.

  Delivery of the Pledged Collateral      6   

Section 2.03.

  Representations, Warranties and Covenants      7   

Section 2.04.

  Certification of Limited Liability Company and Limited Partnership Interests
     8   

Section 2.05.

  Registration in Nominee Name; Denominations      9   

Section 2.06.

  Voting Rights; Dividends and Interest      9    ARTICLE III    Security
Interests in Personal Property   

Section 3.01.

  Security Interest      11   

Section 3.02.

  Representations and Warranties      13   

Section 3.03.

  Covenants      15    ARTICLE IV    Remedies   

Section 4.01.

  Remedies Upon Default      17   

Section 4.02.

  Application of Proceeds      19   

Section 4.03.

  Grant of License to Use Intellectual Property      19    ARTICLE V   
Subordination   

Section 5.01.

  Subordination      20   

 

-i-



--------------------------------------------------------------------------------

ARTICLE VI    Miscellaneous   

Section 6.01.

  Notices      21   

Section 6.02.

  Waivers; Amendment      21   

Section 6.03.

  Collateral Agent’s Fees and Expenses; Indemnification      21   

Section 6.04.

  Successors and Assigns      22   

Section 6.05.

  Survival of Agreement      22   

Section 6.06.

  Counterparts; Effectiveness; Several Agreement      22   

Section 6.07.

  Severability      22   

Section 6.08.

  Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service
of Process      23   

Section 6.09.

  Headings      23   

Section 6.10.

  Security Interest Absolute      23   

Section 6.11.

  Termination or Release      23   

Section 6.12.

  Additional Grantors      24   

Section 6.13.

  Collateral Agent Appointed Attorney-in-Fact      24   

Section 6.14.

  General Authority of the Collateral Agent      25   

Section 6.15.

  Reasonable Care      25   

Section 6.16.

  Delegation; Limitation      26   

Section 6.17.

  Reinstatement      26   

Section 6.18.

  Miscellaneous      26   

SCHEDULES

  

Schedule I

  Subsidiary Parties   

Schedule II

  Pledged Equity and Pledged Debt   

Schedule III

  Commercial Tort Claims   

EXHIBITS

    

Exhibit I

  Form of Security Agreement Supplement   

Exhibit II

  Form of Patent Security Agreement   

Exhibit III

  Form of Trademark Security Agreement   

Exhibit IV

  Form of Copyright Security Agreement   

 

-ii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT dated as of April 14, 2014, among the Grantors (as defined
below) and JPMorgan Chase Bank, N.A., as Collateral Agent for the Secured
Parties (in such capacity, the “Collateral Agent”).

Reference is made to the Credit Agreement dated as of April 14, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among La Quinta Holdings Inc., a Delaware
corporation, La Quinta Intermediate Holdings L.L.C., a Delaware limited
liability company (the “Borrower”), the other Guarantors party thereto from time
to time, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and JPMorgan Chase Bank, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer. The
Lenders have agreed to extend credit to the Borrower subject to the terms and
conditions set forth in the Credit Agreement. The obligations of the Lenders to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement. Holdings and the Subsidiary Parties are affiliates
of the Borrower, will derive substantial benefits from the extension of credit
to the Borrower pursuant to the Credit Agreement, and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01. Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement. All terms defined in the
UCC (as defined herein) and not defined in this Agreement have the meanings
specified therein; the term “instrument” shall have the meaning specified in
Article 9 of the UCC.

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts” has the meaning specified in Article 9 of the UCC.

“Agreement” means this Security Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Borrower” has the meaning assigned to such term in the preliminary statement of
this Agreement.



--------------------------------------------------------------------------------

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States, whether as author, assignee, transferee or otherwise, and
(b) all registrations and applications for registration of any such copyright in
the United States, including registrations, recordings, supplemental
registrations and pending applications for registration in the USCO.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Excluded Assets” means (i) voting Equity Interests in excess of 65% of the
voting Equity Interests of any direct Foreign Subsidiary of a Loan Party or a
Domestic Subsidiary substantially all of whose assets consist of Equity
Interests and/or Indebtedness of one or more Foreign Subsidiaries that are
treated as controlled foreign corporations within the meaning of Section 957 of
the Code, (ii) any property or assets owned by any Foreign Subsidiary or any
Unrestricted Subsidiary, (iii) any lease, license or agreement or any property
subject to a purchase money security interest or similar arrangement to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or purchase money arrangement or create a right
of termination in favor of any other party thereto after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable Law, other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the UCC or other applicable Law notwithstanding such
prohibition, (iv) any interest in real property (whether fee owned (other than
as required pursuant to the final sentence of Section 7.01 of the Credit
Agreement) or leased, including any requirement to deliver landlord waivers,
estoppels and collateral access letters), (v) Excluded Contracts and Excluded
Equipment, (vi) motor vehicles and other assets subject to certificates of title
except to the extent perfection of a security interest therein may be
accomplished by filing of financing statements in appropriate form in the
applicable jurisdiction under the UCC, (vii) Margin Stock and Equity Interests
of any Person other than wholly-owned Subsidiaries that are Restricted
Subsidiaries (which for the avoidance of doubt does not include Excluded
Subsidiaries (except Restricted Subsidiaries that are Excluded Subsidiaries
solely pursuant to clause (f) or (j) of the definition thereof)), (viii) any
trademark application filed in the USPTO on the basis of the Borrower’s or any
Guarantor’s “intent to use” such mark and for which a form evidencing use of the
mark has not yet been filed with the USPTO, to the extent that granting a
security interest in such trademark application prior to such filing would
impair the enforceability or validity of such trademark application or any
registration that issues therefrom under applicable federal Law, (ix) the
creation or perfection of pledges of, or security interests in, any property or
assets that would result in

 

-2-



--------------------------------------------------------------------------------

material adverse tax consequences to Holdings, the Borrower or any of its
Subsidiaries, as determined in the reasonable judgment of the Borrower and
communicated in writing delivered to the Collateral Agent, (x) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent a security in any such license, franchise, charter or authorization is
prohibited or restricted thereby after giving effect to the UCC and other
applicable Law, (xi) pledges and security interests prohibited or restricted (to
the extent of such restriction) by applicable Law (including any requirement to
obtain the consent of any Governmental Authority or third party), (xii) all
Commercial Tort Claims in an amount less than $10,000,000, (xiii) accounts,
property and other assets pledged pursuant to a Qualified Securitization
Financing, (xiv) Letter-of-Credit Rights, except to the extent constituting a
Supporting Obligation for other Collateral as to which perfection of the
security interest in such other Collateral is accomplished solely by the filing
of a UCC financing statement or possession of the obligation so supported to the
extent possession is otherwise required hereunder (it being understood that no
actions shall be required to perfect a security interest in Letter-of-Credit
Rights, other than the filing of a UCC financing statement or such possession),
(xv) any particular assets if, in the reasonable judgment of the Collateral
Agent and the Borrower, the burden, cost or consequences of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance is excessive in relation to the benefits to be obtained therefrom by
the Lenders under the Loan Documents and (xvi) proceeds from any and all of the
foregoing assets described in clauses (i) through (xv) above to the extent such
proceeds would otherwise be excluded pursuant to clauses (i) through (xv) above.

“General Intangibles” has the meaning specified in Article 9 of the UCC.

“Grantor” means the Borrower, each Guarantor that is a party hereto and each
Guarantor that becomes a party to this Agreement after the Closing Date.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
the intellectual property rights in software and databases and related
documentation and all additions and improvements to the foregoing.

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as
Exhibits II, III and IV, respectively.

“Lenders” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“License” means any (a) Patent License, (b) Trademark License, (c) Copyright
License or other Intellectual Property license or sublicense agreement to which
any Grantor is a party, together with any and all (i) renewals, extensions,
supplements and continuations thereof, (ii) income, fees, royalties, damages,
claims and payments now and hereafter due and/or payable thereunder or with
respect thereto including damages and payments for past, present or future
infringements or violations thereof and (iii) rights to sue for past, present
and future violations thereof.

 

-3-



--------------------------------------------------------------------------------

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters Patent of the United States in or to which any Grantor
now or hereafter has any right, title or interest therein, all registrations and
recordings thereof, and all applications for letters Patent of the United
States, including registrations, recordings and pending applications in the
USPTO, and (b) all reissues, continuations, divisions, continuations-in-part,
renewals, improvements or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit H to the Credit Agreement, completed and supplemented with the schedules
and attachments contemplated thereby, and duly executed by a Responsible Officer
of each of the Grantors.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means the Pledged Equity and Pledged Debt.

“Secured Approved Counterparty” means an Approved Counterparty party to a
Secured Hedge Agreement or Treasury Services Agreement.

“Secured Obligations” means the “Obligations” (as defined in the Credit
Agreement).

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Secured Approved Counterparty, the Supplemental Agents
and each co-agent or sub-agent appointed by the Administrative Agent or the
Collateral Agent from time to time pursuant to Section 9.02 of the Credit
Agreement.

“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

 

-4-



--------------------------------------------------------------------------------

“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, fictitious business names and other source or business
identifiers, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the USPTO or any similar offices in any State of the United States or any
political subdivision thereof, and all extensions or renewals thereof, as well
as any unregistered trademarks and service marks used by a Grantor and (b) all
goodwill connected with the use of and symbolized thereby.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

ARTICLE II

Pledge of Securities

Section 2.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, including the Guaranty, each of the
Grantors hereby assigns and pledges to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Grantors’ right, title and interest
in, to and under:

(i) all Equity Interests held by it that are listed on Schedule II and any other
Equity Interests obtained in the future by such Grantor and the certificates
representing all such Equity Interests (the “Pledged Equity”); provided that the
Pledged Equity shall not include Excluded Assets;

 

-5-



--------------------------------------------------------------------------------

(ii) (A) the debt securities owned by it and listed opposite the name of such
Grantor on Schedule II, (B) any debt securities obtained in the future by such
Grantor and (C) the promissory notes and any other instruments evidencing such
debt securities (the “Pledged Debt”); provided that the Pledged Debt shall not
include any Excluded Assets;

(iii) all other property that may be delivered to and held by the Collateral
Agent pursuant to the terms of this Section 2.01;

(iv) subject to Section 2.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above;

(v) subject to Section 2.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clauses (i), (ii),
(iii) and (iv) above; and

(vi) all Proceeds of any of the foregoing

(the items referred to in clauses (i) through (vi) above being collectively
referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

Section 2.02. Delivery of the Pledged Collateral.

(a) Each Grantor agrees promptly (but in any event within 60 days after receipt
by such Grantor or such longer period as the Collateral Agent may agree in its
reasonable discretion) to deliver or cause to be delivered to the Collateral
Agent, for the benefit of the Secured Parties, any and all (i) Pledged Equity to
the extent certificated and (ii) to the extent required to be delivered pursuant
to Section 2.02(b), Pledged Debt.

(b) Each Grantor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $10,000,000 owed to such Grantor by any
Person that is evidenced by a duly executed promissory note to be pledged and
delivered to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof. Each Grantor will cause any intercompany loans,
advances or Indebtedness referred to in clause (B) of the final paragraph of the
definition of “Indebtedness” set forth in the Credit Agreement or referred to in
clause (b) of the definition of “Investment” set forth in the Credit Agreement
that are owed to such Grantor to be evidenced by a duly executed promissory note
and will cause each such promissory note to be pledged and delivered to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the terms
hereof.

 

-6-



--------------------------------------------------------------------------------

(c) Upon delivery to the Collateral Agent, any Pledged Securities shall be
accompanied by stock or security powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request (other than instruments or documents governed by or requiring actions in
any non-U.S. jurisdiction related to Equity Interests of Foreign Subsidiaries).
Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be deemed to supplement
Schedule II and made a part hereof; provided that failure to supplement
Schedule II shall not affect the validity of such pledge of such Pledged Equity.
Each schedule so delivered shall supplement any prior schedules so delivered.

Section 2.03. Representations, Warranties and Covenants. Each Grantor
represents, warrants and covenants to and with the Collateral Agent, for the
benefit of the Secured Parties, that:

(a) as of the date hereof, Schedule II includes all Equity Interests, debt
securities and promissory notes required to be pledged by such Grantor hereunder
in order to satisfy the Collateral and Guarantee Requirement;

(b) the Pledged Equity issued by the Borrower or a wholly-owned Restricted
Subsidiary have been duly and validly authorized and issued by the issuers
thereof and are fully paid and nonassessable;

(c) except for the security interests granted hereunder, such Grantor (i) is,
subject to any transfers made in compliance with the Credit Agreement, the
direct owner, beneficially and of record, of the Pledged Equity indicated on
Schedule II, (ii) holds the same free and clear of all Liens, other than
(A) Liens created by the Collateral Documents and (B) Liens expressly permitted
pursuant to Section 7.01 of the Credit Agreement, and (iii) if requested by the
Collateral Agent, will defend its title or interest thereto or therein against
any and all Liens (other than the Liens permitted pursuant to this
Section 2.03(c)), however arising, of all Persons whomsoever;

(d) except for restrictions and limitations (i) imposed or permitted by the Loan
Documents or securities laws generally, (ii) in the case of Pledged Equity of
Persons that are not Subsidiaries, transfer restrictions that exist at the time
of acquisition of Equity Interests in such Persons, and (iii) except as
described in the Perfection Certificate, the Pledged Collateral is freely
transferable and assignable, and none of the Pledged Collateral is subject to
any option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect in any manner material and adverse to the Secured
Parties the pledge of such Pledged Collateral hereunder, the sale or disposition
thereof pursuant hereto or the exercise by the Collateral Agent of rights and
remedies hereunder;

(e) the execution and performance by the Grantors of this Agreement are within
each Grantor’s corporate powers and have been duly authorized by all necessary
corporate action or other organizational action;

 

-7-



--------------------------------------------------------------------------------

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby, except for (i) filings and registrations necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the
Collateral Agent for the benefit of the Secured Parties and (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect
(except to the extent not required to be obtained, taken, given, or made or to
be in full force and effect pursuant to the Collateral and Guarantee
Requirement);

(g) by virtue of the execution and delivery by each Grantor of this Agreement,
and delivery of the Pledged Securities in accordance with this Agreement to and
continued possession by the Collateral Agent in the State of New York, the
Collateral Agent for the benefit of the Secured Parties has a legal, valid and
perfected lien upon and security interest in such Pledged Security as security
for the payment and performance of the Secured Obligations to the extent such
perfection is governed by the UCC, subject only to Liens permitted by
Section 7.01 of the Credit Agreement; and

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral to the extent intended hereby.

Subject to the terms of this Agreement, each Grantor hereby agrees that, upon
the occurrence and during the continuance of an Event of Default, it will comply
with instructions of the Collateral Agent with respect to the Equity Interests
in such Grantor that constitute Pledged Equity hereunder that are not
certificated without further consent by the applicable owner or holder of such
Equity Interests.

Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Credit Agreement excludes any assets from the
scope of the Pledged Collateral, or from any requirement to take any action to
perfect any security interest in favor of the Collateral Agent for the benefit
of the Secured Parties in the Pledged Collateral, the representations,
warranties and covenants made by any relevant Grantor in this Agreement with
respect to the creation, perfection or priority (as applicable) of the security
interest granted in favor of the Collateral Agent for the benefit of the Secured
Parties (including, without limitation, this Section 2.03) shall be deemed not
to apply to such excluded assets.

Section 2.04. Certification of Limited Liability Company and Limited Partnership
Interests. No interest in any limited liability company or limited partnership
controlled by any Grantor that constitutes Pledged Equity shall be represented
by a certificate unless (i) the limited liability company agreement or
partnership agreement expressly provides that such interests shall be a
“security” within the meaning of Article 8 of the UCC of the applicable
jurisdiction, and (ii) such certificate shall be delivered to the Collateral
Agent in accordance with Section 2.02. Any limited liability company and any
limited partnership controlled by any Grantor shall either (a) not include in
its operative documents any provision that any Equity Interests in such limited
liability company or such limited partnership be a “security” as defined under
Article 8 of the UCC or (b) certificate any Equity Interests in any such limited
liability company or such limited partnership. To the extent an interest in any
limited liability company or limited partnership pledged under Section 2.01 is
certificated or becomes certificated, (i) each such certificate shall be
delivered to the Collateral Agent, pursuant

 

-8-



--------------------------------------------------------------------------------

to Section 2.02(a) and (ii) such Grantor shall fulfill all other requirements
under Section 2.02 applicable in respect thereof. Such Grantor hereby agrees
that if any of the Pledged Collateral are at any time not evidenced by
certificates of ownership, then each applicable Grantor shall, to the extent
permitted by applicable Law, if necessary or, upon the reasonable request of the
Collateral Agent, desirable to perfect a security interest in such Pledged
Collateral, cause such pledge to be recorded on the equity holder register or
the books of the issuer, execute any customary pledge forms or other documents
necessary or appropriate to complete the pledge and give the Collateral Agent
perfection by control and the right to transfer such Pledged Collateral under
the terms hereof.

Section 2.05. Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and be continuing and the Collateral Agent shall
have given the Borrower prior written notice of its intent to exercise such
rights, (a) the Collateral Agent, on behalf of the Secured Parties, shall have
the right to hold the Pledged Securities in its own name as pledgee, the name of
its nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Collateral Agent and each
Grantor will promptly give to the Collateral Agent copies of any written notices
or other written communications received by it with respect to Pledged Equity
registered in the name of such Grantor and (b) the Collateral Agent shall have
the right to exchange the certificates representing Pledged Equity for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement, to the extent permitted by the documentation governing such
Pledged Securities and applicable Laws.

Section 2.06. Voting Rights; Dividends and Interest.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have provided prior notice to the Borrower that
the rights of the Grantor under this Section 2.06 are being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof and each Grantor agrees that it shall exercise such rights for
purposes consistent with the terms of this Agreement, the Credit Agreement and
the other Loan Documents.

(ii) The Collateral Agent shall promptly (after reasonable advance notice)
execute and deliver to each Grantor, or cause to be executed and delivered to
such Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to Section 2.06(a)(i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other

 

-9-



--------------------------------------------------------------------------------

distributions that would constitute Pledged Equity or Pledged Debt, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral, and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the benefit of the Collateral
Agent and the Secured Parties and shall be promptly (and in any event within 10
Business Days or such longer period as the Collateral Agent may agree in its
reasonable discretion) delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement reasonably requested by the Collateral
Agent). So long as no Default or Event of Default has occurred and is
continuing, the Collateral Agent shall promptly deliver to each Grantor any
Pledged Securities in its possession if requested to be delivered to the issuer
thereof in connection with any exchange or redemption of such Pledged Securities
permitted by the Credit Agreement in accordance with this Section 2.06(a)(iii).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
Grantors’ rights under Section 2.06(a)(iii), then all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to Section 2.06(a)(iii) shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions. All dividends, interest, principal
or other distributions received by any Grantor contrary to the provisions of
this Section 2.06 shall be held in trust for the benefit of the Collateral
Agent, shall be segregated from other property or funds of such Grantor and
shall be promptly (and in any event within 10 days or such longer period as the
Collateral Agent may agree in its reasonable discretion) delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral Agent). Any and all money and
other property paid over to or received by the Collateral Agent pursuant to the
provisions of this Section 2.06(b) shall be retained by the Collateral Agent in
an account to be established by the Collateral Agent upon receipt of such money
or other property and shall be applied in accordance with the provisions of
Section 4.02. After all Events of Default have been cured or waived, the
Collateral Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of Section 2.06(a)(iii)
and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have provided the Borrower with notice of the
suspension of its rights under Section 2.06(a)(i), then all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to Section 2.06(a)(i), and the obligations of the
Collateral Agent under Section 2.06(a)(ii), shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers; provided that, unless otherwise directed by the Required Lenders,
the Collateral Agent shall have the right from time

 

-10-



--------------------------------------------------------------------------------

to time following and during the continuance of an Event of Default to permit
the Grantors to exercise such rights. After all Events of Default have been
cured or waived, each Grantor shall have the exclusive right to exercise the
voting and/or consensual rights and powers that the Borrower would otherwise be
entitled to exercise pursuant to the terms of Section 2.06(a)(i), and the
obligations of the Collateral Agent under Section 2.06(a)(ii) shall be
reinstated.

(d) Any notice given by the Collateral Agent to the Borrower under Section 2.05
or Section 2.06 (i) shall be given in writing, (ii) may be given with respect to
one or more Grantors at the same or different times and (iii) may suspend the
rights of the Grantors under Section 2.06(a)(i) or Section 2.06(a)(iii) in part
without suspending all such rights (as specified by the Collateral Agent in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

ARTICLE III

Security Interests in Personal Property

Section 3.01. Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Secured Obligations, including the Guaranty, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in, all right, title or interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all Equipment;

(v) all General Intangibles;

(vi) all Goods;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all books and records pertaining to the Article 9 Collateral;

 

-11-



--------------------------------------------------------------------------------

(xi) all Fixtures;

(xii) all Letter-of-Credit Rights, but only to the extent constituting a
Supporting Obligation for other Article 9 Collateral as to which perfection of
security interests in such Article 9 Collateral is accomplished by the filing of
a UCC financing statement or possession to the extent possession is required
hereunder;

(xiii) all Intellectual Property;

(xiv) all Commercial Tort Claims listed on Schedule III and on any supplement
thereto received by the Collateral Agent pursuant to Section 3.03(g); and

(xv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all Supporting Obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that, notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any Excluded
Assets.

(b) Subject to Section 3.01(e), each Grantor hereby irrevocably authorizes the
Collateral Agent for the benefit of the Secured Parties at any time and from
time to time to file in any relevant jurisdiction any initial financing
statements with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Article 9 Collateral as “all assets” or
“all personal property” of such Grantor or words of similar effect as being of
an equal or lesser scope or with greater detail and (ii) contain the information
required by Article 9 of the UCC or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
whether such Grantor is an organization, the type of organization and, if
required, any organizational identification number issued to such Grantor. Each
Grantor agrees to provide such information to the Collateral Agent promptly upon
any reasonable request.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

(d) The Collateral Agent is authorized to file with the USPTO or the USCO (or
any successor office) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in United States Intellectual Property of each Grantor in
which a security interest has been granted by each Grantor, without the
signature of any Grantor, and naming any Grantor or the Grantor as debtors and
the Collateral Agent as secured party.

(e) Notwithstanding anything to the contrary in the Loan Documents, none of the
Grantors shall be required, nor is the Collateral Agent authorized, (i) to
perfect the Security Interests granted by this Security Agreement (including
Security Interests in Investment Property and Fixtures) by any means other than
by (A) filings pursuant to the UCC in the office of the secretary of state (or
similar central filing office) of the relevant State(s), and filings in the
applicable real estate records with respect to any fixtures relating to
Mortgaged Properties, (B)

 

-12-



--------------------------------------------------------------------------------

filings in United States government offices with respect to Intellectual
Property of the Grantors as expressly required elsewhere herein, (C) delivery to
the Collateral Agent to be held in its possession of all Collateral consisting
of Instruments and certificated Pledged Equity as expressly required elsewhere
herein or (D) other methods expressly provided herein, (ii) to enter into any
deposit account control agreement, securities account control agreement or any
other control agreement with respect to any deposit account, securities account
or any other Collateral that requires perfection by “control” other than with
respect to uncertificated securities to the extent provided in Section 2.04,
(iii) to take any action (other than the actions listed in clauses (i)(A) and
(C) above) with respect to any assets located outside of the United States,
(iv) to perfect in any assets subject to a certificate of title statute or
(v) to deliver any Equity Interests except as expressly provided in Section 2.01
or Section 2.04.

Section 3.02. Representations and Warranties. Each Grantor jointly and severally
represents and warrants, as to itself and the other Grantors, to the Collateral
Agent and the Secured Parties that:

(a) Subject to Liens permitted by Section 7.01 of the Credit Agreement, each
Grantor has good and valid rights in and title (except as otherwise permitted by
the Loan Documents) to the Article 9 Collateral with respect to which it has
purported to grant a Security Interest hereunder and has full power and
authority to grant to the Collateral Agent the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained and those consents or approvals, the failure of which to be obtained or
to be made could not reasonably be expected to have a Material Adverse Effect.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein is correct and complete in all material
respects (except the information therein with respect to the exact legal name of
each Grantor shall be correct and complete in all respects) as of the Closing
Date. Subject to Section 3.01(e), the UCC financing statements or other
appropriate filings, recordings or registrations prepared by the Collateral
Agent based upon the information provided to the Collateral Agent in the
Perfection Certificate for filing in the applicable filing office (or specified
by notice from the Borrower to the Collateral Agent after the Closing Date in
the case of filings, recordings or registrations (other than filings required to
be made in the USPTO and the USCO in order to perfect the Security Interest in
Article 9 Collateral consisting of United States Patents, Trademarks and
Copyrights), in each case, as required by Section 6.11 of the Credit Agreement),
are all the filings, recordings and registrations that are necessary to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions pursuant to the UCC, and no further
or subsequent filing, re-filing, recording, rerecording, registration or
re-registration is necessary in any such jurisdiction, except as provided under
applicable Law with respect to the filing of continuation statements.

 

-13-



--------------------------------------------------------------------------------

(c) Each Grantor represents and warrants that short-form Intellectual Property
Security Agreements containing a description of all Article 9 Collateral
consisting of material United States registered Patents (and Patents for which
United States registration applications are pending), United States registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered Copyrights, respectively (other than, in
each case, any Excluded Assets), have been delivered to the Collateral Agent for
recording by the USPTO and the USCO pursuant to 35 U.S.C. § 261, 15 U.S.C.
§ 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable, (for
the benefit of the Secured Parties) in respect of all Article 9 Collateral
consisting of registrations and applications for Patents, Trademarks and
Copyrights. To the extent a security interest may be perfected by filing,
recording or registration in USPTO or USCO under the Federal intellectual
property laws, then no further or subsequent filing, re-filing, recording,
rerecording, registration or re-registration is necessary (other than (i) such
filings and actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of Patents, Trademarks and
Copyrights (or registration or application for registration thereof) acquired or
developed by any Grantor after the date hereof and (ii) the UCC financing and
continuation statements contemplated in Section 3.02(b)).

(d) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations and (ii) subject to the filings described in Sections 3.02(b) and
3.02(c), a perfected security interest in all Article 9 Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the UCC.
Subject to Section 3.01(e) of this Agreement, the Security Interest is and shall
be prior to any other Lien on any of the Article 9 Collateral, other than any
Liens expressly permitted pursuant to Section 7.01 of the Credit Agreement.

(e) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the UCC or any other
applicable Laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with the USPTO or the USCO
or (iii) any assignment in which any Grantor assigns any Article 9 Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with any foreign governmental, municipal or other office, which financing
statement or analogous document, assignment, security agreement or similar
instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 7.01 of the Credit Agreement and assignments
permitted by the Credit Agreement.

(f) As of the date hereof, no Grantor has any Commercial Tort Claim in excess of
$10,000,000, other than the Commercial Tort Claims listed on Schedule III.

 

-14-



--------------------------------------------------------------------------------

Section 3.03. Covenants.

(a) The Borrower agrees to notify the Collateral Agent in writing promptly, but
in any event within 60 days (or such longer period as the Collateral Agent may
agree in its reasonable discretion), after any change in (i) the legal name of
any Grantor, (ii) the identity or type of organization or corporate structure of
any Grantor, or (iii) the organizational identification number of such Grantor,
if any. The Borrower agrees to notify the Collateral Agent in writing at least
one day prior to any change in the jurisdiction of organization of any Grantor.

(b) Subject to Section 3.01(e) and Section 3.03(f)(iv), each Grantor shall, at
its own expense, upon the reasonable request of the Collateral Agent, take any
and all commercially reasonable actions necessary to defend title to the
Article 9 Collateral against all Persons and to defend the Security Interest of
the Collateral Agent in the Article 9 Collateral and the priority thereof
against any Lien not expressly permitted pursuant to Section 7.01 of the Credit
Agreement; provided that, nothing in this Agreement shall prevent any Grantor
from discontinuing the operation or maintenance of any of its assets or
properties if such discontinuance is (x) determined by such Grantor to be
desirable in the conduct of its business and (y) permitted by the Credit
Agreement.

(c) Subject to Section 3.01(e), each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent may
from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements or other documents in connection
herewith or therewith. If any amount payable under or in connection with any of
the Article 9 Collateral that is in excess of $10,000,000 shall be or become
evidenced by any promissory note, other instrument or debt security, such note,
instrument or debt security shall be promptly (and in any event within 60 days
of its acquisition or such longer period as the Collateral Agent may agree in
its reasonable discretion) pledged and delivered to the Collateral Agent, for
the benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Collateral Agent.

(d) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or any other Loan Document and within a
reasonable period of time after the Collateral Agent has requested that it do
so, and each Grantor jointly and severally agrees to reimburse the Collateral
Agent within 10 Business Days after demand for any payment made or any
reasonable expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, the Grantors shall not be obligated to
reimburse the Collateral Agent with respect to any Intellectual Property that
any Grantor has failed to maintain or pursue, or otherwise allowed to lapse,
terminate or be put into the public domain in accordance with
Section 3.03(f)(iv). Nothing in this paragraph shall be interpreted as excusing
any Grantor from the performance of, or imposing any obligation on the

 

-15-



--------------------------------------------------------------------------------

Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

(e) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person the value of which is in excess of
$10,000,000 to secure payment and performance of an Account, such Grantor shall
promptly (but in any event within 60 days after such action by such Grantor or
such longer period as the Collateral Agent may agree in its reasonable
discretion) assign such security interest to the Collateral Agent for the
benefit of the Secured Parties provided that, notwithstanding anything to the
contrary in this Agreement, this Agreement shall not constitute a grant of a
security interest in any Excluded Assets. Such assignment need not be filed of
public record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.

(f) Intellectual Property Covenants.

(i) Other than to the extent not prohibited herein or in the Credit Agreement or
with respect to registrations and applications no longer used or useful, except
to the extent failure to act would not, as deemed by the applicable Grantor in
its reasonable business judgment, reasonably be expected to have a Material
Adverse Effect, with respect to registration or pending application of each item
of its Intellectual Property for which such Grantor has standing to do so, each
Grantor agrees to take, at its expense, all reasonable steps, including, without
limitation, in the USPTO, the USCO and any other Governmental Authority located
in the United States, to pursue the registration and maintenance of each Patent,
Trademark, or Copyright registration or application now or hereafter included in
the Intellectual Property of such Grantor that are not Excluded Assets.

(ii) Other than to the extent not prohibited herein or in the Credit Agreement,
or with respect to registrations and applications no longer used or useful, or
except as would not, as deemed by the applicable Grantor in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect, no
Grantor shall do or permit any act or knowingly omit to do any act whereby any
of its Intellectual Property, excluding Excluded Assets, may lapse, be
terminated, or become invalid or unenforceable or placed in the public domain
(or in the case of a trade secret, become publicly known).

(iii) Other than as excluded or as not prohibited herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer used or useful in the applicable Grantor’s business operations or except
where failure to do so would not, as deemed by the applicable Grantor in its
reasonable business judgment, reasonably be expected to have a Material Adverse
Effect, each Grantor shall take all reasonable steps to preserve and protect
each item of its Intellectual Property, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks, consistent with the quality of the
products and services as of the date hereof, and taking reasonable steps
necessary to ensure that all licensed users of any of the Trademarks abide by
the applicable license’s terms with respect to standards of quality.

 

-16-



--------------------------------------------------------------------------------

(iv) Notwithstanding any other provision of this Agreement, nothing in this
Agreement or any other Loan Document prevents or shall be deemed to prevent any
Grantor from disposing of, discontinuing the use or maintenance of, failing to
pursue, or otherwise allowing to lapse, terminate or be put into the public
domain, any of its Intellectual Property to the extent permitted by the Credit
Agreement if such Grantor determines in its reasonable business judgment that
such discontinuance is desirable in the conduct of its business.

(v) Within the same delivery period as required for the delivery of the annual
Compliance Certificate required to be delivered under Section 6.02(a) of the
Credit Agreement the Borrower shall provide a list of any additional
registrations of Intellectual Property of all Grantors not previously disclosed
to the Collateral Agent including such information as is necessary for such
Grantor to make appropriate filings in the USPTO and USCO.

(g) Commercial Tort Claims. If the Grantors shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated by such Grantor to
exceed $10,000,000 for which this clause has not been satisfied and for which a
complaint in a court of competent jurisdiction has been filed, such Grantor
shall within 60 days (or such longer period as the Collateral Agent may agree in
its reasonable discretion) after the end of the fiscal quarter in which such
complaint was filed notify the Collateral Agent thereof in a writing signed by
such Grantor including a summary description of such claim and grant to the
Collateral Agent, for the benefit of the Secured Parties, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement.

ARTICLE IV

Remedies

Section 4.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Secured Obligations, including the Guarantees, under the UCC or
other applicable Law or in equity and also may (i) require each Grantor to, and
each Grantor agrees that it will at its expense and upon request of the
Collateral Agent, promptly assemble all or part of the Collateral as directed by
the Collateral Agent and make it available to the Collateral Agent at a place
and time to be designated by the Collateral Agent that is reasonably convenient
to both parties; (ii) occupy any premises owned or, to the extent lawful and
permitted, leased (it being acknowledged and agreed that the Grantors are not
required to obtain any waiver or consent from any owner of such leased premises
in connection with such occupancy or attempted occupancy) by any of the Grantors
where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under Law, without obligation to such Grantor in respect of such occupation;
provided that the Collateral Agent shall provide the applicable Grantor with
reasonable prior notice thereof which in any event shall be at least 10 days
prior to such occupancy; (iii) exercise any and all rights and remedies of any
of the Grantors under or in connection with the Collateral, or otherwise in
respect of the Collateral; provided that the Collateral Agent shall provide the
applicable Grantor with notice thereof prior to such exercise; and (iv) subject
to the mandatory requirements of applicable Law and the notice requirements
described below, sell or otherwise dispose of all or any part of the Collateral
securing the

 

-17-



--------------------------------------------------------------------------------

Secured Obligations at a public or private sale or at any broker’s board or on
any securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by Law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any Law now existing or hereafter enacted.

To the extent notice is required by applicable Law, the Collateral Agent shall
give the applicable Grantors 10 days’ written notice (which each Grantor agrees
is reasonable notice within the meaning of Section 9-611 of the UCC or its
equivalent in other jurisdictions) of the Collateral Agent’s intention to make
any sale of Collateral. Such notice, in the case of a public sale, shall state
the time and place for such sale and, in the case of a sale at a broker’s board
or on a securities exchange, shall state the board or exchange at which such
sale is to be made and the day on which the Collateral, or portion thereof, will
first be offered for sale at such board or exchange. Any such public sale shall
be held at such time or times within ordinary business hours and at such place
or places as the Collateral Agent may fix and state in the notice (if any) of
such sale. At any such sale, the Collateral, or portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may (in its sole and absolute discretion) determine. The Collateral Agent
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given. The Collateral Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by Law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase, free (to
the extent permitted by Law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by Law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied

 

-18-



--------------------------------------------------------------------------------

and the Secured Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Collateral Agent may proceed by a
suit or suits at Law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 4.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the UCC or its equivalent in other
jurisdictions.

Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default (provided that the Collateral Agent shall
provide the applicable Grantor with notice thereof prior to, to the extent
reasonably practicable, or otherwise promptly after, exercising such rights),
for the purpose of (i) making, settling and adjusting claims in respect of
Article 9 Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies if insurance, (ii) making all determinations and
decisions with respect thereto and (iii) obtaining or maintaining the policies
of insurance required by Section 6.07 of the Credit Agreement or to pay any
premium in whole or in part relating thereto. All sums disbursed by the
Collateral Agent in connection with this paragraph, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, within 10 days of demand, by the Grantors to the Collateral Agent
and shall be additional Secured Obligations secured hereby.

Section 4.02. Application of Proceeds. The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash in accordance with Section 8.04 of the Credit Agreement.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

The Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations; provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied. All distributions made by the Collateral Agent pursuant
to this Section 4.02 shall be (subject to any decree of any court of competent
jurisdiction) final (absent manifest error).

Section 4.03. Grant of License to Use Intellectual Property. For the exclusive
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies

 

-19-



--------------------------------------------------------------------------------

at any time after and during the continuance of an Event of Default, each
Grantor hereby grants to the Collateral Agent a non-exclusive, royalty-free,
limited license (until the termination or cure of the Event of Default) for
cash, upon credit or for future delivery as the Collateral Agent shall deem
appropriate to use, license or sublicense any of the Intellectual Property now
owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof; provided, however,
that all of the foregoing rights of the Collateral Agent to use such licenses,
sublicenses and other rights, and (to the extent permitted by the terms of such
licenses and sublicenses) all licenses and sublicenses granted thereunder, shall
expire immediately upon the termination or cure of all Events of Default and
shall be exercised by the Collateral Agent solely during the continuance of an
Event of Default and upon 10 Business Days’ prior written notice to the
applicable Grantor, and nothing in this Section 4.03 shall require Grantors to
grant any license that is prohibited by any rule of law, statute or regulation,
or is prohibited by, or constitutes a breach or default under or results in the
termination of any contract, license, agreement, instrument or other document
evidencing, giving rise to or theretofore granted, to the extent permitted by
the Credit Agreement, with respect to such property or otherwise unreasonably
prejudices the value thereof to the relevant Grantor; provided, further, that
any such license and any such license granted by the Collateral Agent to a third
party shall include reasonable and customary terms and conditions necessary to
preserve the existence, validity and value of the affected Intellectual
Property, including without limitation, provisions requiring the continuing
confidential handling of trade secrets, requiring the use of appropriate notices
and prohibiting the use of false notices, quality control and inurement
provisions with regard to Trademarks, patent designation provisions with regard
to Patents, copyright notices and restrictions on decompilation and reverse
engineering of copyrighted software (it being understood and agreed that,
without limiting any other rights and remedies of the Collateral Agent under
this Agreement, any other Loan Document or applicable Law, nothing in the
foregoing license grant shall be construed as granting the Collateral Agent
rights in and to such Intellectual Property above and beyond (x) the rights to
such Intellectual Property that each Grantor has reserved for itself and (y) in
the case of Intellectual Property that is licensed to any such Grantor by a
third party, the extent to which such Grantor has the right to grant a
sublicense to such Intellectual Property hereunder). For the avoidance of doubt,
the use of such license by the Collateral Agent may be exercised, at the option
of the Collateral Agent, only during the continuation of an Event of Default.
Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent may also exercise the rights afforded under Section 4.01 with
respect to Intellectual Property contained in the Article 9 Collateral.

ARTICLE V

Subordination

Section 5.01. Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors to indemnity, contribution or subrogation under applicable Law
or otherwise shall be fully subordinated to the payment in full in cash of the
Secured Obligations. No failure on the part of the Borrower or any Grantor to
make the payments required under applicable Law or otherwise shall in any
respect limit the obligations and liabilities of any Grantor with respect to its
obligations hereunder, and each Grantor shall remain liable for the full amount
of the obligations of such Grantor hereunder.

 

-20-



--------------------------------------------------------------------------------

(b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent,
all Indebtedness owed to it by any other Grantor shall be fully subordinated to
the payment in full in cash of the Secured Obligations.

ARTICLE VI

Miscellaneous

Section 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to the Borrower or any other Grantor shall be given to it in care of the
Borrower as provided in Section 10.02 of the Credit Agreement.

Section 6.02. Waivers; Amendment.

(a) No failure or delay by any Secured Party in exercising any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges of the Secured Parties herein provided,
and provided under each other Loan Document, are cumulative and are not
exclusive of any rights, remedies, powers and privileges provided by Law. No
waiver of any provision of this Agreement or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by Section 6.02(b), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Loan, the issuance of
a Letter of Credit or the provision of services under Treasury Services
Agreements or Secured Hedge Agreements shall not be construed as a waiver of any
Default, regardless of whether any Secured Party may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.01 of the Credit Agreement.

Section 6.03. Collateral Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder and
indemnity for its actions in connection herewith as provided in Sections 10.04
and 10.05 of the Credit Agreement.

 

-21-



--------------------------------------------------------------------------------

(b) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Collateral Agent or any other Secured Party. All
amounts due under this Section 6.03 shall be payable within 30 days of written
demand therefor.

Section 6.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

Section 6.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors hereunder and in the other Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the Secured Parties and shall survive the execution and delivery of the Loan
Documents, the making of any Loans and issuance of any Letters of Credit and the
provision of services under Treasury Services Agreements or Secured Hedge
Agreements, regardless of any investigation made by any Secured Party or on its
behalf and notwithstanding that any Secured Party may have had notice or
knowledge of any Default at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as this Agreement
has not been terminated or released pursuant to Section 6.11.

Section 6.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Grantor and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such Grantor, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no Grantor shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

Section 6.07. Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

-22-



--------------------------------------------------------------------------------

Section 6.08. Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process.

(a) The terms of Sections 10.15 and 10.16 of the Credit Agreement with respect
to governing law, submission of jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

Section 6.09. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 6.10. Security Interest Absolute. To the extent permitted by Law, all
rights of the Collateral Agent hereunder, the Security Interest, the grant of a
security interest in the Pledged Collateral and all obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document, any
agreement with respect to any of the Secured Obligations or any other agreement
or instrument relating to any of the foregoing, (b) any change in the time,
manner or place of payment of, or in any other term of, all or any of the
Secured Obligations, or any other amendment or waiver of or any consent to any
departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) subject only to termination of a Grantor’s
obligations hereunder in accordance with the terms of Section 6.11, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.

Section 6.11. Termination or Release.

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Secured Obligations and any
Liens arising therefrom shall be automatically released upon the Discharge of
Obligations.

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Restricted Subsidiary of the Borrower or becomes an Excluded
Subsidiary; provided that the Required Lenders shall have consented to such
transaction (if and to the extent required by the Credit Agreement) and the
terms of such consent did not provide otherwise.

 

-23-



--------------------------------------------------------------------------------

(c) Upon any sale or transfer by any Grantor of any Collateral that is permitted
under the Credit Agreement (other than a sale or transfer to another Loan
Party), or upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Collateral pursuant to Section 10.01 of
the Credit Agreement, the security interest in such Collateral shall be
automatically released.

(d) In connection with any termination or release pursuant to Section 6.11(a),
(b) or (c), the Collateral Agent shall execute and deliver to any Grantor, at
such Grantor’s expense, all documents that such Grantor shall reasonably request
to evidence such termination or release and shall perform such other actions
reasonably requested by such Grantor to effect such release, including delivery
of certificates, securities and instruments. Any execution and delivery of
documents pursuant to this Section 6.11 shall be without recourse to or warranty
by the Collateral Agent.

(e) Notwithstanding anything to contrary set forth in this Agreement, each
Secured Approved Counterparty by the acceptance of the benefits under this
Agreement hereby acknowledges and agrees that (i) the Security Interests granted
under this Agreement of the Obligations of any Grantor and its Subsidiaries
under any Secured Hedge Agreement and any Treasury Services Agreement shall be
automatically released upon the Discharge of Obligations, in each case, unless
the Obligations under any such Secured Hedge Agreement or any such Treasury
Services Agreement are due and payable at such time (it being understood and
agreed that this Agreement and the Security Interests granted herein shall
survive solely as to such due and payable Obligations and until such time as
such due and payable Obligations have been paid in full in cash in immediately
available funds) and (ii) any release of Collateral or of a Grantor, as the case
may be, effected in the manner permitted by this Agreement shall not require the
consent of any Secured Approved Counterparty.

Section 6.12. Additional Grantors. Pursuant to Section 6.11 of the Credit
Agreement, certain additional Restricted Subsidiaries of the Borrower may be
required to enter in this Agreement as Grantors. Upon execution and delivery by
the Collateral Agent and a Restricted Subsidiary of a Security Agreement
Supplement, such Restricted Subsidiary shall become a Grantor hereunder with the
same force and effect as if originally named as a Grantor herein. The execution
and delivery of any such instrument shall not require the consent of any other
Grantor hereunder. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

Section 6.13. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
applicable Grantor of the Collateral Agent’s intent to exercise such rights,
with full power of substitution either in the Collateral Agent’s name or in the
name of such Grantor (a) to receive, endorse, assign and/or

 

-24-



--------------------------------------------------------------------------------

deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof; (b) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (c) to sign the name of any Grantor on
any invoice or bill of lading relating to any of the Collateral; (d) to send
verifications of Accounts Receivable to any Account Debtor; (e) to commence and
prosecute any and all suits, actions or proceedings at Law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Collateral
Agent; and (h) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
the Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, bad faith, or willful misconduct or that
of any of their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact, in each case, as determined by a final non-appealable
judgment of a court of competent jurisdiction.

Section 6.14. General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.

Section 6.15. Reasonable Care. The Collateral Agent is required to use
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Collateral Agent shall be deemed to have used
reasonable care in the custody and preservation of any of the Collateral, if
such Collateral is accorded treatment substantially similar to that which the
Collateral Agent accords its own property.

 

-25-



--------------------------------------------------------------------------------

Section 6.16. Delegation; Limitation. The Collateral Agent may execute any of
the powers granted under this Agreement and perform any duty hereunder either
directly or by or through agents or attorneys-in-fact, and shall not be
responsible for the gross negligence or willful misconduct of any agents or
attorneys-in-fact selected by it with reasonable care and without gross
negligence or willful misconduct.

Section 6.17. Reinstatement. The obligations of the Grantors under this Security
Agreement shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower or other Loan Party in
respect of the Secured Obligations is rescinded or must be otherwise restored by
any holder of any of the Secured Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

Section 6.18. Miscellaneous. The Collateral Agent shall not be deemed to have
actual, constructive, direct or indirect notice or knowledge of the occurrence
of any Event of Default unless and until the Collateral Agent shall have
received a notice of Event of Default or a notice from the Grantor or the
Secured Parties to the Collateral Agent in its capacity as Collateral Agent
indicating that an Event of Default has occurred.

[Signature Pages Follow]

 

-26-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

LA QUINTA HOLDINGS INC.

By:

 

/s/ David Bradtke

  Name: David Bradtke   Title: Senior Vice President of Tax

LA QUINTA INTERMEDIATE HOLDINGS L.L.C.

By:

 

/s/ David Bradtke

  Name: David Bradtke   Title: Senior Vice President of Tax

LODGE HOLDCO I L.L.C.

LODGE HOLDCO II L.L.C. LODGE HOLDCO III L.L.C. LODGE S-HOLDINGS L.L.C. LODGE
HOLDINGS L.L.C. LA QUINTA L.L.C. LA QUINTA LEASING COMPANY LQ-WB, LLC LA QUINTA
INNS, INC. LQ TRS INC. LQ FL PROPERTIES L.L.C. LQ PROPERTIES L.L.C. LQ OPERATING
LESSEE L.L.C. LQ TX PROPERTIES L.L.C. LA QUINTA FRANCHISING LLC LA QUINTA
WORLDWIDE, LLC LA QUINTA FRANCHISE, LLC LODGE MANAGEMENT L.L.C. LQ PORTFOLIO
EAST L.L.C. LQ MD BUSINESS L.L.C. LODGE BORROWER III L.L.C. LQ ACQUISITION
PROPERTIES L.L.C. LQ CHARLESTON L.L.C. LQ CHARLOTTE L.L.C. LQ CHICAGO L.L.C.

[Signature Page to La Quinta Security Agreement]



--------------------------------------------------------------------------------

LQ FORT LAUDERDALE L.L.C.

LQ FT. MYERS L.L.C.

LQ GARDEN CITY L.L.C. LQ ISLIP L.L.C. LQ RANCHO CORDOVA L.L.C. LQ SOUTH
BURLINGTON L.L.C. LQ ST. ALBANS L.L.C. LQ THOUSAND OAKS L.L.C. LQ VIRGINIA BEACH
L.L.C. LQ WEST PALM BEACH L.L.C. LQ BLOOMINGTON L.L.C. LQ SANTA ANA L.L.C. LQ
NEW BRITAIN L.L.C. LA QUINTA BEVERAGE SERVICES, INC. LA QUINTA ARLINGTON
BEVERAGE SERVICES, INC. LQ WELLESLEY PROPERTIES L.L.C. LQ PRIME MEZZ L.L.C.

By:

 

/s/ David Bradtke

  Name: David Bradtke   Title: Vice President – Tax and Assistant Secretary

 

[Signature Page to La Quinta Security Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:

 

/s/ Brendan M. Poe

  Name: Brendan M. Poe   Title: Executive Director

 

[Signature Page to La Quinta Security Agreement]



--------------------------------------------------------------------------------

Schedule I

to the Security Agreement

SUBSIDIARY PARTIES

Lodge Holdco I L.L.C.

Lodge Holdco II L.L.C.

Lodge Holdco III L.L.C.

Lodge S-Holdings L.L.C.

Lodge Holdings L.L.C.

La Quinta L.L.C.

La Quinta Leasing Company

LQ-WB, LLC

La Quinta Inns, Inc.

LQ TRS Inc.

LQ FL Properties L.L.C.

LQ Properties L.L.C.

LQ Operating Lessee L.L.C.

LQ TX Properties L.L.C.

La Quinta Franchising LLC

La Quinta Worldwide, LLC

La Quinta Franchise, LLC

Lodge Management L.L.C.

LQ Portfolio East L.L.C.

LQ MD Business L.L.C.

Lodge Borrower III L.L.C.

LQ Acquisition Properties L.L.C.

LQ Charleston L.L.C.

LQ Charlotte L.L.C.

LQ Chicago L.L.C.

LQ Fort Lauderdale L.L.C.

LQ Ft. Myers L.L.C.

LQ Garden City L.L.C.

LQ Islip L.L.C.

LQ Rancho Cordova L.L.C.

LQ South Burlington L.L.C.

LQ St. Albans L.L.C.

LQ Thousand Oaks L.L.C.

LQ Virginia Beach L.L.C.

LQ West Palm Beach L.L.C.

LQ Bloomington L.L.C.

LQ Santa Ana L.L.C.

LQ New Britain L.L.C.

LQ Management L.L.C.

La Quinta Beverage Services, Inc.

La Quinta Arlington Beverage Services, Inc.

LQ Wellesley Properties L.L.C.

LQ Prime Mezz L.L.C.

 

 

Schedule I-1



--------------------------------------------------------------------------------

Schedule II

to the Security Agreement

PLEDGED EQUITY AND PLEDGED DEBT

 

1. Pledged Equity:

 

Record Owner

  

Issuer

   Certificate No.
(if certificated)   

No. Shares/Share Class

   Percentage of
Ownership     Percent
Pledged  

La Quinta Holdings Inc.

   La Quinta Intermediate Holdings L.L.C.    Uncertificated    N/A      100 %   
  100 % 

La Quinta Intermediate Holdings L.L.C.

   Lodge Holdco I L.L.C.    Uncertificated    N/A      100 %      100 %    
Lodge Holdco II L.L.C.    Uncertificated    N/A      100 %      100 %     Lodge
Holdco III L.L.C.    Uncertificated    N/A      100 %      100 % 

Lodge Holdco I L.L.C.

   Lodge S-Holdings L.L.C.    Uncertificated    N/A      100 %      100 % 

Lodge S-Holdings L.L.C.

   Lodge Holdings L.L.C.    Uncertificated    N/A      100 %      100 % 

Lodge Holdings L.L.C.

   La Quinta L.L.C.    Uncertificated    N/A      99.977 %      100 % 

Lodge S-Holdings L.L.C.

      Uncertificated    N/A      0.023 %      100 % 

La Quinta L.L.C.

   La Quinta Leasing Company    1    100 Shares of Common Stock      100 %     
100 % 

La Quinta LLC

   LQ-WB, LLC    Uncertificated    N/A      17 %      100 % 

La Quinta Leasing Company

      Uncertificated    N/A      83 %      100 % 

La Quinta L.L.C.

   LQ Properties L.L.C.    Uncertificated    N/A      100 %      100 %     LQ FL
Properties L.L.C.    Uncertificated    N/A      100 %      100 % 

La Quinta L.L.C.

   LQ TX Properties L.L.C.    Uncertificated    N/A      100 %      100 % 

La Quinta Leasing Company

   La Quinta Inns, Inc.    2    10 Shares of Class A Common Stock      100 %   
  100 %        2-B    90 Shares of Class B Common Stock      100 %      100 % 

La Quinta Inns, Inc.

   LQ TRS Inc.    Uncertificated    N/A      100 %      100 % 

LQ TX Properties L.L.C.

   LQ Operating Lessee L.L.C.    Uncertificated    N/A      33.33 %      100 % 

LQ Properties L.L.C.

      Uncertificated    N/A      33.34 %      100 % 

LQ FL Properties L.L.C.

      Uncertificated    N/A      33.33 %      100 % 

 

Schedule II-1



--------------------------------------------------------------------------------

La Quinta Intermediate Holdings L.L.C.

   LQ Management L.L.C.    Uncertificated    N/A      100 %      100 % 

LQ Management L.L.C.

   La Quinta Beverage Services, Inc.    002    1,000 Shares of Common Stock     
100 %      100 % 

La Quinta Beverage Services, Inc.

   La Quinta Arlington Beverage Services, Inc.    002    1,000 Shares of Common
Stock      100 %      100 % 

Lodge Holdco II L.L.C.

   La Quinta Franchising LLC    Uncertificated    N/A      100 %      100 %    
La Quinta Worldwide, LLC    Uncertificated    N/A      100 %      100 %     La
Quinta Franchise, LLC    Uncertificated    N/A      100 %      100 %     Lodge
Management L.L.C.    Uncertificated    N/A      100 %      100 % 

Lodge Holdco III L.L.C.

   LQ Prime Mezz L.L.C.    Uncertificated    N/A      100 %      100 % 

LQ Prime Mezz L.L.C.

   Wellesley Properties L.L.C.    Uncertificated    N/A      100 %      100 % 

Lodge Holdco III L.L.C.

   LQ New Britain L.L.C.    Uncertificated    N/A      100 %      100 %     LQ
Bloomington L.L.C.    Uncertificated    N/A      100 %      100 %     LQ Santa
Ana L.L.C.    Uncertificated    N/A      100 %      100 %     Lodge Borrower III
L.L.C.    Uncertificated    N/A      100 %      100 %     LQ Portfolio East
L.L.C.    Uncertificated    N/A      100 %      100 % 

LQ Portfolio East L.L.C.

   LQ MD Business L.L.C.    Uncertificated    N/A      100 %      100 % 

Lodge Borrower III L.L.C.

   LQ Garden City L.L.C    Uncertificated    N/A      100 %      100 %     LQ
Charleston L.L.C.    Uncertificated    N/A      100 %      100 %     LQ South
Burlington L.L.C.    Uncertificated    N/A      100 %      100 %     LQ Virginia
Beach L.L.C.    Uncertificated    N/A      100 %      100 %     LQ Islip L.L.C.
   Uncertificated    N/A      100 %      100 %     LQ Rancho Cordova L.L.C.   
Uncertificated    N/A      100 %      100 %     LQ Ft. Myers L.L.C.   
Uncertificated    N/A      100 %      100 %     LQ St. Albans L.L.C.   
Uncertificated    N/A      100 %      100 %     LQ Thousand Oaks L.L.C.   
Uncertificated    N/A      100 %      100 %     LQ West Palm Beach L.L.C.   
Uncertificated    N/A      100 %      100 %     LQ Charlotte L.L.C.   
Uncertificated    N/A      100 %      100 %     LQ Acquisition Properties L.L.C.
   Uncertificated    N/A      100 %      100 %     LQ Fort Lauderdale L.L.C.   
Uncertificated    N/A      100 %      100 %     LQ Chicago L.L.C.   
Uncertificated    N/A      100 %      100 % 

 

II-2



--------------------------------------------------------------------------------

LQ Management L.L.C.

   LQ Mexico Holding L.L.C.    Uncertificated    N/A      100 %      65 %     La
Quinta Franchising Mexico, S, de R.L. de C.V.    Uncertificated    N/A      99
%      65 % 

 

2. Pledged Debt:

Global Intercompany Note, dated as of April 14, 2014, among the Borrower, the
Guarantors and the other Subsidiaries party thereto.

Term Note, dated as of July 12, 2011, between La Quinta L.L.C. (f/k/a La Quinta
Corporation), as borrower, and Lodge Holdco I L.L.C., as holder, with a maturity
date of July 12, 2016 and an original principal amount of up to $85,000,000.

 

II-3



--------------------------------------------------------------------------------

Schedule III

to the Security Agreement

COMMERCIAL TORT CLAIMS

None.

 

Exhibit III-1